

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
N/A
1
2
2. AMENDMENT/MODIFICATION NO
Modification 0008
3. EFFECTIVE DATE
     See Block 16 C
4. REQUISITION/PURCHASE REQ. NO
     
5. PROJECT NO. (If applicable)
           N/A
6. ISSUED BY CODE
N/A
7. ADMINISTERED BY (If other than Item 6) CODE
N/A
DHHS/ASPR/AMCG
330 Independence Avenue, SW,
Room G640,
Washington, DC 20201


 


 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(X )
9A. AMENDMENT OF SOLICITATION NO.
 
 
 
SIGA TECHNOLOGIES, INC.
35 E 62nd Street
New York, NY 10065
 
9B. DATED (SEE ITEM 11)




         
  
  X
10A.MODIFICATION OF CONTRACT/ ORDER NO.
                    HHSO100201100001C
 
 
10B. DATED (SEE ITEM 13)
CODE N/A
FACILITY CODE N/A
 
05/13/2011
   11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
∼ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ∼ is extended, ∼ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning        copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment, you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) N/A


   13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
   (U)
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
             FAR 1.602-1, FAR 52.232-23 Assignment of Claims
 
D. OTHER (Specify type of modification and authority)


E. IMPORTANT: Contractor [] is not, [X] is required to sign this document and
return _1_ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
PURPOSE:  The purpose of this modification is to acknowledge the Assignment of
Claims to GE Capital Corporation. See continuation sheet.


FUNDS ALLOTED PRIOR TO MOD #8 $463,393,621
FUNDS ALLOTTED WITH MOD #8 $ 0
TOTAL FUNDS ALLOTED TO DATE $463,393,621.00 (unchanged)
EXPIRATION DATE: September 24, 2020 (unchanged)
CONTRACT FUNDED THROUGH: September 24, 2020 (unchanged)


Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect
15A. NAME AND TITLE OF SIGNER (Type or print)
       Dennis E. Hruby, Chief Scientific Officer
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
        Darrick A. Early, Contracting Officer
        DHHS/ASPR/AMCG
15B. CONTRACTOR/OFFEROR


/s/ Dennis E. Hruby
   (Signature of person authorized to sign)
15C. DATE SIGNED


   09 Apr 2013   
16B. UNITED STATES OF AMERICA


BY /s/ Darrick A. Early   
   (Signature of Contracting Officer)
16C. DATE SIGNED


   09 Apr 2013  

NSN 7540-01-152-8070    OMB No. 0990—0115 STANDARD FORM 30 (REV. 10-83)










    
Contract No. HHSO100201100001C
Modification No.8
Continuation Sheet
Block 14
Page 2 of 2











Contract is revised by updating the following:


Article B.6 Advance Understandings is hereby updated to add B.6.3 Assignment of
Claims


Under the provisions of FAR 52.232-23 and Assignment of Claims Act §31 U.S.C.
3727, 41 U.S.C §15, the Contractor has provided notice and has agreed that as it
earns compensation for services rendered under this contract, these payments
will be made (assigned) to General Electric (GE) Capital Corporation (assignee).
This assignment shall cover all money due or become due under this contract. It
shall not exceed the life of this contract. Under this notice, DHHS/ASPR/AMCG is
aware and has consented to directing payments due under this notice of
assignment to GE Capital Corporation.


The Contractor agrees that this assignment cannot be further assigned or
re-assigned unless authorized.


If, prior to contract completion, the Contractor fulfills its obligation to GE
Capital, the assignee must process a release of claims. This shall ensure that
future payments are made to the correct party. In such cases, the Contractor
shall file a written notice of release together with a true copy of the release
of assignment instrument to the Contracting Officer and the Disbursing officer.




All other terms and conditions of contract HHSO100201100001C remain unchanged.


END OF MODIFICATION 8 TO HHSO100201100001C


(Rest of page intentionally left blank)

    